Citation Nr: 0723774	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right shoulder 
tendonitis/muscle strain (claimed as a right shoulder and 
right arm disorder).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1991 to 
April 1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In July 2005 the Board issued a decision denying the 
veteran's petition to reopen a previously-denied claim for 
service connection for a right arm and right shoulder 
disorder, based on a finding that new and materiel evidence 
had not been received since the last final denial of the 
claim.  

(The same July 2005 Board action remanded the issue of 
entitlement for a rating in excess of 30 percent for a 
bilateral foot disorder to the RO for further development; 
that issue is still being developed by the RO and has not yet 
been returned to the Board for further appellate review.)

The veteran subsequently appealed the Board's decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  In 
January 2007 the Court granted a Joint Motion requesting that 
the Board's decision be vacated and remanding the matter for 
further action in compliance with the Order.  

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.  


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Court has found that all notification and development 
action needed to fairly adjudicate the veteran's petition to 
reopen a previously-denied claim has not yet been 
accomplished.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).   The Court has 
found that in this case the RO did not adequately advise the 
veteran of the criteria for what constitutes "new and 
material evidence" and thus failed to comply with the duty 
to notify and assist as articulated in Kent.

The Kent decision essentially holds that in the context of a 
petition to reopen VA must look at the bases for the denial 
in the previous decision and provide the claimant with a 
letter that describes what evidence is required to 
substantiate the elements that were found insufficient in the 
prior denial.  Thus, the question of what constitutes "new 
and material evidence" depends on the reason that the claim 
was previously denied.

The veteran submitted the instant new claim for service 
connection in January 2004.  The RO sent her a letter in 
April 2004 that cited the criteria for establishing 
entitlement to service connection, but the RO did not advise 
the veteran of the requirement to submit new and material 
evidence, or the criteria thereof, prior to the denial of her 
petition to reopen the claim, or by letter during the 
pendency of the appeal.

Further, at no time has the veteran been advised of why her 
claim was originally denied.  Review of the prior rating 
decision in March 1996 shows that service connection was 
denied based on a finding that the veteran had not shown a 
permanent residual chronic disability subject to service 
connection during or after military service.  The letter 
informing her of the denial simply informed her that the 
claim was rejected as "not well grounded" without further 
explanation.  As the veteran has not been informed of the 
reasons for the original denial of her claim, she is 
disadvantaged in submitting new and material evidence 
addressing those reasons.

The Board accordingly finds that due process requires that 
the RO provide the veteran with a notice letter sufficient 
under Kent prior to further appellate review, as per the 
Court's order.

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The Board notes that the veteran notified the Board in July 
2007 that she wants to testify in a hearing, presumably 
before the Board, although she did not specify what kind of 
hearing she is requesting.  There is no VA Form 9 of record 
to clarify this question.  The RO should accordingly ask the 
veteran to either specify what kind of hearing she is 
requesting, or else to waive her request in writing.

The Board also notes that the veteran wants an independent 
medical opinion.  However, until and unless the claim is 
reopened there is no duty to provide a new medical 
examination or obtain a new opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).
  
The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran a 
letter informing her of the legal 
criteria for reopening a previously 
denied claim, including the definition of 
"new and material evidence."

The RO's letter should inform the veteran 
of the specific reasons that her claims 
for service connection was denied in 
March 1996, and of the evidence required 
to address those deficits.

The RO's letter should also inform the 
veteran of the evidence required to 
establish entitlement to the underlying 
claim of service connection for a 
disability.

The RO's letter should invite the veteran 
to furnish all evidence in her possession 
and identify what evidence is ultimately 
her responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.

3.  The RO should also ask the veteran to 
clarify whether she is requesting a 
hearing before the Board in person in 
Washington, in person at the RO (Travel 
Board), or in person from the RO via 
videoconference.  If the veteran does not 
want a hearing she should waive the 
hearing in writing.     

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
of service connection for right shoulder 
and right arm disorder, to include 
whether new and material evidence has 
been received to reopen that claim, in 
light of all pertinent evidence and legal 
authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




